ORDER

PER CURIAM.
Defendant, Mark Ebright, appeals from the judgment entered on his conviction by a jury for murder in the first degree, § 565.020.1, RSMo 1994. Defendant was sentenced to life imprisonment without eligibility for probation or parole.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).